Citation Nr: 0633222	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for breathing problems 
with sleep apnea, as secondary to service-connected residuals 
of a fracture, nasal bone.

2.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
remanded by the Board in March 2005 for further development 
and is now ready for disposition.

On a final procedural note, the VA Form 8 completed in July 
2006 certified to the Board the issue of whether new and 
material had been received to reopen the claim of service 
connection for a back disability.  The Board notes for the 
record that this claim was denied in a March 2005 Board 
decision and is no longer on appeal.


FINDINGS OF FACT

1.  Sleep apnea was not manifested during the veteran's 
active duty service, nor is sleep apnea otherwise related to 
the veteran's active duty service, to include a service-
connected fracture of the nasal bone.

2.  The veteran served in Korea from approximately May 1969 
to June 1970, but he did not serve in the DMZ zone.  

3.  Diabetes mellitus, type II, was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is diabetes mellitus, otherwise related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty service, nor is sleep apnea proximately 
due to or caused by service-connected residuals of a fracture 
of the nasal bone.  38 U.S.C.A. §§ 1110, 5013(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In August 2001, the veteran claimed entitlement to service 
connection for sleep apnea, and diabetes mellitus.  His 
appeal stems from a January 2002 rating decision which denied 
service connection.  Subsequent to a March 2005 Remand, a 
March 2005 VCAA letter was issued to the veteran.  The VCAA 
letter notified him of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see 
V.A.O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in March 2005 for further development and to ensure 
proper notice and assistance under the provisions of the 
VCAA.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  Moreover, in August 
2006 VA received written confirmation from the veteran that 
he had no other information or evidence to submit in support 
of his claims.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

The Board notes that the RO did furnish the appellant a 
letter in March 2005 in which it advised him of the evidence 
necessary to support his service connection claims.  Since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded a VA examination with regard to 
the issue of entitlement to service connection for sleep 
apnea.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Sleep Apnea

Service connection is currently in effect for residuals of a 
fractured nasal bone, rated noncompensably disabling, 
effective November 1972.  The veteran claims entitlement to 
service connection for sleep apnea as secondary to his 
service-connected nasal bone fracture.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records do not reflect treatment for sleep 
apnea during service.  In August 1968 the veteran's nose was 
struck by a sliding door.  As a result, he sustained a 
fracture of the nasal bone with slight right deviation of the 
nasal septum.  On a Report of Medical History completed for 
separation purposes in May 1970, the veteran checked the 
"No" box with regard to "frequent trouble sleeping."  An 
examination performed for separation purposes in May 1970 
does not reflect a diagnosis of sleep apnea, or any 
symptomatology related to sleep apnea.  

In August 2001, the veteran filed a claim of service 
connection for respiratory problems and shortness of breath 
while sleeping, as a result of his in-service nasal bone 
fracture.  He has claimed that his diagnosed sleep apnea is 
etiologically related to his service-connected nasal bone 
fracture.  The Board notes, however, that he has submitted no 
medical evidence to support such claim.

At an October 2003 hearing before the RO, the veteran 
testified as to his nasal bone fracture in service, and 
symptomatology related to his claimed sleep apnea.  He 
reported that he had difficulty catching his breath due to 
his broken nose.  He acknowledged that the doctor told him 
that there was no obstruction but maintained that his 
symptoms were consistent with sleep apnea.

In September 2005, the veteran underwent a VA examination 
with regard to his claimed sleep apnea.  He reported 
breathing problems since 1967, after he fractured his nose, 
and began to have some sleep problems in which he would stop 
breathing.  He reported that a diagnosis of sleep apnea had 
never been rendered, but due to his work with other veterans 
and subsequent research, he rendered a self-diagnosis of 
sleep apnea.  

The veteran underwent a physical examination, and a sleep 
study.  As a result, the examiner diagnosed severe 
obstructive sleep apnea, and mild nasal septum deviation 
without evidence of chronic sinusitis found.  The examiner 
opined that it is less likely than not that his severe 
obstructive sleep apnea was caused by his mild nasal septum 
deviation.  

The examiner based his opinion on the fact that the veteran's 
nasal septum deviation was very mild without any nasal 
obstruction seen in the physical examination and the sinus x-
rays did not show any signs of chronic sinusitis.  The 
examiner related that according to the medical literature, 
the nasal septum deviation can predispose a patient to have 
obstructive sleep apnea, but mostly with evidence of nasal 
obstruction that the veteran did not have.  This meant that 
the veteran was going to develop obstructive sleep apnea 
regardless of his minimal nasal septum deviation.  
Additionally, the examiner reflected that the veteran's 
obstructive sleep apnea had not been aggravated by this 
minimal nasal septum deviation because in the physical 
examination there was no evidence of nasal obstruction.

The Board accepts the September 2005 VA opinion as being the 
most probative medical evidence on the subject, as it was 
based on a thorough physical examination, to include a sleep 
study, and it contains detailed rationale for the medical 
conclusion.  See Boggs v. West, 11 Vet. App. 334, 343 (1998).  
Given the depth of the examination report, the Board finds it 
is probative and material to the veteran's claim.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

The Board acknowledges the veteran's sworn testimony and 
written statements regarding a claimed etiological 
relationship of his sleep apnea to his service-connected 
nasal bone fracture, however, it is well established that as 
a layperson, he is not considered capable of opining as to 
the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He has otherwise not 
submitted any objective medical evidence to support an 
etiological relationship to his in-service nasal bone 
fracture, and service-connected disability.

In summary, there is no objective medical evidence to support 
an etiological relationship between the veteran's diagnosed 
sleep apnea, and his service-connected nasal bone fracture.  
Thus, service connection for sleep apnea is not warranted.  
The preponderance of the evidence is against the claim and 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).



Diabetes Mellitus

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  

There is no evidence, however, that the veteran served in 
Vietnam.  As for exposure to herbicides outside of Vietnam, 
VA has information regarding Agent Orange used in Korea along 
the DMZ.  The United States Department of Defense has 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the DMZ.   Both the 2nd and 7th Infantry 
Divisions, United States Army, had elements in the affected 
area at the time Agent Orange was being used.

The Veterans Benefits Administration (VBA) provided guidance 
in May 2003 concerning claims for diseases based on exposure 
to herbicide agents used in Korea during the Vietnam era.  
VBA advised that information obtained through the Department 
of Defense disclosed that herbicide agents were used in Korea 
along the DMZ, and in particular for the period from April 
1968 through July 1969.  Based on these facts, VBA advised 
that claims for veterans who served in Korea during this 
period should be developed for such exposure, and that if a 
veteran was so exposed, the presumptions found in 38 C.F.R. § 
3.309(e) would apply.

It is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, with an exception 
not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for a variety of disorders not applicable in this case, or 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Service personnel records reflect that the veteran served in 
the Air Force as a fireman from September 1966 to June 1970, 
and had foreign and/or sea service for one year and one 
month.  Upon review of his service medical records and 
according his sworn testimony, it appears that he served in 
Korea from approximately May 1969 to June 1970.  Thus, he 
served during the period designated by the Department of 
Defense in which Agent Orange was used.  

The veteran testified that he was stationed at K-2 Air Base 
in Taegu, Korea.  Service medical records also reflect that 
from June 1969 to June 1970, he sought treatment on multiple 
occasions for a variety of medical problems at the U.S. Air 
Force Dispensary in Taegu, Korea.  He claims that he recalls 
that areas were sprayed with chemical agents which may have 
been Agent Orange.  

According to a fact sheet distributed by VBA in September 
2003, the Department of Defense has confirmed that Agent 
Orange was used along the DMZ from April 1968 through July 
1969 to defoliate the fields of fire between the front line 
defensive positions and the south barrier fence.  The treated 
area was a strip of land 151 miles long and up to 350 yards 
wide from the fence to north of the "civilian control 
line."  

There is no indication that the herbicide was sprayed in the 
DMZ itself.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  Field artillery, signal, and engineer 
troops also were supplied as support personnel during the 
time of the confirmed use of Agent Orange.  The estimated 
number of exposed personnel is 12,056.

Although the veteran served in the period designated by the 
Department of Defense, it is significant that he did not 
service in the Army.  In addition, there is no indication 
that he served along the DMZ.  As a matter of general 
geographic information of North Korea and South Korea, the 
city of Taegu is located in South Korea, and is approximately 
186 miles or 300 kilometers from the DMZ.  

In short, there is simply no evidence that the veteran was 
ever exposed to herbicides while in Korea.  In fact, a 
request to the National Personnel Records Center for 
information regarding the veteran's claimed exposure to Agent 
Orange revealed no records of exposure to herbicides.  As 
such, there is no presumption that he was exposed to Agent 
Orange.  

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records do not reflect a diagnosis 
of diabetes mellitus.  

At the October 2003 RO hearing, the veteran testified that a 
diagnosis of diabetes mellitus was rendered approximately 6 
to 7 years prior.  VA outpatient treatment records reflect 
that a diagnosis of adult onset diabetes mellitus was 
rendered in 1996.  The Board places significant probative 
value on the 25-year+ gap between discharge from military 
service and the first reported medical history of diabetes 
mellitus and finds that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1970 
and the first mention of the disorder in 1996.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

Thus, this constitutes no evidence of diabetes mellitus for 
more than 25 years after discharge from service, and no 
medical evidence of record suggesting a link between the 
veteran's current disease and his active duty service.  As 
such, there is no basis for awarding service connection for 
this disability.  

The Board has considered the veteran's lay contentions that 
his diagnosed diabetes mellitus was due to exposure to 
herbicides during service in Vietnam; however, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of diabetes mellitus in service, or any 
symptomatology related thereto.  Because the evidence does 
not establish that the veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection, it is not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In other words, absent such evidence, the Board finds it 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of diabetes 
mellitus in service.

As the preponderance of the evidence is against the veteran's 
claim of service connection for diabetes mellitus, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

The claim for entitlement to service connection for breathing 
problems with sleep apnea, as secondary to service-connected 
residuals of a fracture, nasal bone, is denied.

The claim for entitlement to service connection for type II 
diabetes mellitus, to include as due to exposure to 
herbicides, is denied.



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


